Case 1:19-cv-00886-TNI\/| Document 1

Filed 03/26/19 Page 1 of 24

UN|TED STATES D|STR|CT COURT
FOR THE D|STR|CT OF COLUMB|A

Mr. James Harris

Dr. David Harris |||,

12853 Hoadly Manor Drive
|V|anassas, VA 20112
301-830-2101
205-356-3853

Plaintiffs,

I\/luriel E|izabeth Bowser, in her official capacity
As Mayor of the District of Co|umbia

John A Wilson Bui|ding

1350 Pennsy|vania Avenue NW

Suite 316

Washington D.C. 20004

District of Co|umbia

A Municipa| Corporation
441 4"‘ Street
Washington, D.C. 20001
Registered Agents
-Tonia Robinson

-Gayle Rivers

-Marjorie Thomas
-Regina Brown,

District of Co|umbia Metropo|itan Po|ice Department
Peter Newsam

in his official capacity

As District of Co|umbia Chief of Po|ice

300 lndiana Avenue, N.W.

Room 5059

Washington, DC 2001

District of Co|umbia Metropo|itan Po|ice Department
Po|ice Officers in their official capacity

300 lndiana Avenue, N.W.

Room 5059

Case: 1:19-cv-00886

_ JURY DE
Assigned To : McFadden, Trevor |i`\lAAND
Ass¢gn_ mate : 3/26/2019 '

Description: Pro Se Gen. Civ. (F-DECK

 

=__

Rl".CEl VED
i\'l;l'll i\`.mlm

`(

___ l

_..._.___.._......\‘
_`An.'-_;'.'l:\ '\ \T¢ie..‘\r ',ler\»v 'l`(_`i)urt
lab l)l`ll'lt‘l F`n\l:“. l)i -1"|¢.‘¢ fn "`il!umhf’;

 

Case 1:19-cv-00886-TNI\/| Document 1 Filed 03/26/19 Page 2 of 24

Washington, DC 2001

-Maxwe|| Poupart (#3791)

-Adam Floyd (#7596)*

-Detective James Gamb|e (#D-21762)
-Kfir Gam|ie| (#2736)

-Chukwuemeka Lantion (#4741)
-Korey Marable (# 10115)
-Christopher Dorsey (#7741)

Maxwe|| Poupart

|n his individual Capacity
127 U Street

Washington DC 20001-1605
315-737-5185

Douglas Scott Meyer

1160 15T NE #1136
Washington DC 20002-4872
646-592-0221

Douglas Scott Meyer

201 W 11"‘ Street #6D

NeW York, NY 10014
Washington DC 20002-4872
646-592-0221

The Art Of Lounge, LLC ABRA-076801
Town/|n Stereo

1301 Rhode |sland Ave NW #3
Washington, DC 20005-3700

United States Department ofJustice

The attorney for the District of Co|umbia
Jessie Kong Liu

555 Fourth Street NW

Washington DC 20530

UN|TED STATES

Serve: Office of the Attorney General

C/O the Honorab|e Karl A. Racine

Attorney General for the District of Co|umbia
441 4th Street, NW

Washington D. C. 2001

Case 1:19-cv-00886-TNI\/| Document 1 Filed 03/26/19 Page 3 of 24

Defendants.

COMPLA/NT

COMES NOW the Plaintiffs Mr. James Harris (Mr. Harris) and Dr. David Harris ||| (Dr. Harris),
brings this Complaint against Defendants Muriel E|izabeth Bowser, in her official capacity as
I\/layor of the District of Co|umbia, District of Co|umbia A Municipal Corporation, United States
Department ofJustice Attorney for the District of Co|umbia Jessie Kong Liu, Peter Newsam in
his official capacity as District of Co|umbia Chief of Po|ice, District of Co|umbia Metropo|itan
Po|ice Department Po|ice Officers in their official capacity [|\/|axwell Poupart (#3791), Adam
Floyd (#7596)*, Detective James Gamble (#D-21762), Kfir Gamliel (#2736), Chukwuemeka
Lantion (#4741), Korey Marable (# 10115), Christopher Dorsey (#7741), Maxwe|l Poupart in his
individual Capacity. Douglas Scott Meyer in his individual Capacity and The Art of Lounge, LLC

ToWn/|n Stereo.

PART/E$

1. P|aintiff Dr. David Harris ||| is a resident of Manassas, VA and active duty member of
the Department of Defense Armed Services

2. P|aintiff Mr. James Harris is a resident of Manassas, VA and Budget Officer for NGA

3. District of Co|umbia is a municipal corporation a constituted body corporate for
municipal purposes, and may contract and be contracted with, sue and be sued,

plead and be impleaded, have a seal, and exercise all other powers of a municipal

10.

11.

Case 1:19-cv-00886-TNI\/| Document 1 Filed 03/26/19 Page 4 of 24

corporation not inconsistent with the Constitution and laws of the United States
and the provisions ofthis Code.

Upon information and belief Defendant The Art of Lounge LLC is a corporation
incorporated under the laws of The District of Co|umbia and is registered to
conduct/transact business in the District of Co|umbia, Additiona|ly, The Art of
Lounge LLC is a registered owner of Town Danceboutique. The Art of Lounge
principal place of business is the District of Co|umbia,

Defendant Douglas Meyer is the Operating Manager of Town Danceboutique and
place of residence is located in the District of Co|umbia

Upon information and belief, Defendant I\/laxwell Pourpart is a resident in the
District of Co|umbia

§5-101.01 District of Co|umbia Metropo|itan Po|ice Department

Peter Newsam District of Co|umbia Chief of Po|ice

Muriel E|izabeth Bowser, Mayor of the District of Co|umbia

United States Department ofJustice and Attorney for the District of Co|umbia

Jessie Kong Liu in her official capacity

On information and belief, all Defendant Officers are and were at the time
of the events complained of herein employed by the District of Co|umbia as

Po|ice Officers.

12.

13.

14.

Case 1:19-cv-00886-TNI\/| Document 1 Filed 03/26/19 Page 5 of 24

.lURl$DICT/ON & VENUE

This Court has jurisdiction of the action pursuant to 28 U.S.C. §§ 1331 and

1343(a), the Constitution of the United States, and this Court's supplemental
jurisdiction powers.

Venue is proper under 28 U.S.C. § 1391(b). On information and belief, all
defendants reside in this judicial district, and the events giving rise to the

claims asserted herein occurred within the district. A civil action in which a
defendant is an officer or employee of the United States or any agency thereof
acting in his official capacity or under color of legal authority, or an agency of the
United States, or the United States, may, except as otherwise provided by law, be
brought in anyjudicial district in which (A) a defendant in the action resides, (B) a
substantial part of the events or omissions giving rise to the claim occurred, or a
substantial part of property that is the subject of the action is situated, or (C) the
plaintiff resides if no real property is involved in the action. Additional persons may
be joined as parties to any such action in accordance with the Federal Rules of Civil
Procedure and with such other venue requirements as would be applicable if the
United States or one of its officers, employees, or agencies were not a party.

This action is brought pursuant to 42 U.S.C. § 1983 to redress the deprivation under

color of law of Plaintiff's rights as secured by the United States Constitution.

BACKGROUND

15.

16.

17.

18.

Case 1:19-cv-00886-TNI\/| Document 1 Filed 03/26/19 Page 6 of 24

February 13, 2018 Plaintiffs filed complaints with the Office of Po|ice Complaints
and the internal Affairs Office of the Metropo|itan Po|ice Department.
Subsequent|y, the Office of Po|ice Complaints offered mediation for the allegations,
and the plaintiffs accepted, however, the OPC never executed this option.
Additiona|ly, the organization proceeded with the investigation against the agency's
policy and concluded the investigation with incomplete information specifically the
bodyworn camera statements from Officer Noor Lach Hab which was
miscategorized and not supplied as support of Mr. Harris and Dr. Harris complaint.
Moreover, the Chief investigator reduced the actions by the officers as l\/|r. Harris
was wedged in the organization's transport as indicated by, 20180210_-
_transport_-_3D.mp4- Ofc. Lantion.mp4.

Plaintiffs did not receive a response from the Metropo|itan Po|ice Department or
|nternal Affairs Division from the complaint |S# 18000497 which was acknowledged
by Mark Jackson Sergeant Patrol Services North I\/|etropo|itan Po|ice Department.
Since the governing bodies acknowledged receipt ofthe complaints and were
advised that the plaintiffs intend to seek compensation from the agency on
February 13th, 2018. The six-month notification requirement has been satisfied. The
complaint specifically states ”As a result, James Harris intends to seek
compensation for the cited infractions."

Therefore, the plaintiffs exhausted all available administrative remedies to cure the

infractions imposed by the defendants.

19.

20.

21.

22.

23.

Case 1:19-cv-00886-TNI\/| Document 1 Filed 03/26/19 Page 7 of 24

FACTUAL ALLEGATION$

February 10th, 2018, Mr. Harris, Dr. Harris, Stephanie Wi|son, and Natalie Wilson
attended a Drag Show at Town Danceboutique a entitle under the Art of Lounge LLC
around 10:15 pm.

At this time the establishment was occupied with patrons that took up all available
seating. Therefore, the parties stood near the stage/dancefloor and bar. The show
commenced at 10:30, and after the fourth performer concluded their act, Mr. Harris
proceeded to the bar and purchased two drinks, Upon his return there where a
group of white men behind him who recently arrived at the establishment. After
Mr. Harris gave Dr. Harris one of the drinks, he purchased he begin to watch the
next performer which it was at this time he begins to have issues with the men
behind him.

Specifical|y, one of the guys Jon Squicciarini had an issue with Mr. Harris because he
was significantly taller than he was, and he could not obtain an optimal view of the
show.

However, Mr. Harris explained to him that he was already established, and he was
there with three other people.

As a result, Jon Squicciarini was not satisfied with his response and began
antagonized Mr. Harris by hitting him in the back. (identified on surveillance video

D01-CH02.mp4 3:41)

24.

25.

26.

27.

28.

29.

30.

31.

Case 1:19-cv-00886-TNI\/| Document 1 Filed 03/26/19 Page 8 of 24

Upon the initial contact Mr. Harris informed the gentlemen to cease and that it was
not a good ideal to touch him. However, the guy did not stop his actions and then
directly stated to Mr. Harris, ”What are you going to do about it" so at this point I\/lr.
Harris stuck the guy back. Once this altercation occurred several white guys begin to
attack him roughly eight or more men.

As a result, Mr. Harris had no other alternative but to defend himself against these
men.

This situation occurred rapidly, and several guys approached I\/|r. Harris to do
physical harm to him.

Dr. Harris attempted to deesca|ate the altercation. |n part, Dr. Harris was able to
distance Mr. Harris from the majority of the men; however, it was observed that
one white male was injured and bleeding.

This particular gentleman Douglas Scott Meyer was part of the group of men that
was in the altercation with Mr. Harris.

At the point, the only individuals that were escorted outside of the facility were Mr.
Harris

Subsequent|y, the police were called as a result of the incident, and one specific call
was made by Douglas i\/leyer.

During the timeframe between the end of the incident and the arrival ofthe
Metropo|itan Po|ice Department (MPD) the men that provoked the incident left the

scene along with most of the individuals.

32.

33.

34.

35.

36.

37.

38.

Case 1:19-cv-00886-TNI\/| Document 1 Filed 03/26/19 Page 9 of 24

Severa| uniformed officers arrived at the club location requesting identification
from Dr. Harris and Mr. Harris in return Dr. Harris requested for them to produce a
card/business card however all officers declined his request as indicated by the
Office of Po|ice Complaints response dated August 22, 2018, by the investigations
Manager Natasha Smith.

Dr. Harris presented his Active Duty l\/|ilitary |D Card to satisfy the officers' order.
Additiona|ly, at this point, Mr. Harris was approached by several officers.
Concurrent|y Dr. Harris was asked for additional identification (drivers licenses)
which he then informed the officer that he did not have any additional
identification and he was not driving.

The officer Korey |\/|arb|e then left with Dr. Harris identification and never returned.
As a result of the failure to provide a business card and detail who the officers were
Dr. Harris called 911 and explained his frustration and that his Military |D was
confiscated for no reason.

Moreover, he requested that a supervisor come to the scene because he was not
receiving information about the circumstances of what was going on with his
husband, Mr. Harris.

Shortly after Dr. Harris called 911, Mr. Harris was placed in handcuffs and told that
he was being detained. Which was upon l\/|PD officer Maxwell Poupart arrival to the
scene and he immediately places him in handcuffs which he was on the phone.

(Poupart Bodyworn Camera at 2:51)

39.

40.

41.

42.

43.

44.

Case 1:19-cv-00886-TNI\/| Document 1 Filed 03/26/19 Page 10 of 24

Dr. Harris attempted to talk with the officers to explain what happens; however, he
was told to step back on the sidewa|k. As time progressed Dr. Harris watched as Mr.
Harris appeared to be in agony and yelled to him was, he ok and did he need
medical attention.

Mr. Harris stated that he did and that he was hurt. lt appeared that a police officer
attempted to place him in a vehicle but was unsuccessful.

About ten minutes later Dr. Harris was approached by two uniform female officers
(Desiree Walker and Maria l\/lendoza) who introduced themselves as being part of
the LGBT division and took his information.

Moreover, he received business cards from both of them. lt was at this point a
medic arrived, however, it appeared that the medic was for the manager Douglas
Scott Meyer.

Additiona|ly, another DC vehicle came to transported Mr. Harris; however, he was
never informed that he was under arrest as required by lnterrogation, for purposes
of Miranda. The Court, in |n re |.J, reasoned that by asking a detained suspect
”what happened" for no other purpose but to illicit an incriminating response is
indicia interrogation. |d. at 264-265. Here Mr. Harris was detained and Off. Marable
had already decided he was going to be locked up for simple assault. No other
individuals involved in the altercation that night was placed in handcuffs.

lt was clear that after speaking with Meyer, Off. Marable wanted to speak with Mr.

Harris for the sole purpose of obtaining incriminating statements. This became even

10

45.

46.

47.

48.

49.

Case 1:19-cv-00886-TNI\/| Document 1 Filed 03/26/19 Page 11 of 24

more obvious when, even faced with a conflicting story given by Mr. Harris, Off.
Marable turns around minutes later and tells another officer that Mr. Harris is
”about to be locked up."

Mr. Harris expressed that he did not hit the manager and informed the officers of
the same information. However, all officers exercised prejudicial treatment and
only arrested Mr. Harris.

Maxwe|l Poupart (#3791) specifically identifies in his grand jury testimony dated
Friday, May 4, 2018 that ”We weren't on a call at the time that this came out and
we were nearby, so | just responded" (pg. 5) which he also testifies that he knew
Douglas Meyer and maintained a friendship with him.

The Assistant United States Attorney reiterates this fact in her Notice of Fi|ing Dated
May 24, 2018. She specifically states, ”Officer Pourpart is personal friends with
Complainant Douglas Meyer. They have known each other three years and met
outside of work" (Richards, pg. 2).

Moreover, NO officer detail to Mr. Harris or Dr. Harris the reason for their presence
except for the fact that Douglas Meyer was injured.

Dr. Harris and Mr. Harris later discovered that the complainant and manager of the
establishment Douglas Meyer posited to the officers on the scene specifically his
friend Officer Poupart that Dr. Harris and Mr. Harris was fighting, and he attempted
to break-up the altercation and was hit by Mr. Harris, Additiona|ly, the Assistant

United States Attorney details on her May 24th, 2018 notice of filing that.

11

50.

51.

52.

53.

54.

Case 1:19-cv-00886-TNI\/| Document 1 Filed 03/26/19 Page 12 of 24

”Complainant Dougie Meyer in body-worn camera indicate that the defendant and
his husband had been fighting during the incident and that the defendant punched
Mr. Meyer as the defendant was trying to punch his husband.... Mr. Meyer is not
sure why he told officers on body camera that the defendant and his husband had
been fighting when Mr. Meyer had the realization at some point during the incident
that this was not the case" (Richards, pg. 2)

Moreover, Officer Poupart sought to charge Mr. Harris with a hate bias crime due to
the fact that Jon Squicciarini stated Mr. Harris called him a faggot disregarding that
Mr. Harris is married to Dr. Harris,

The actions exhibited by the police officers on the scene were racially bias
supported by the fact the officers only took statements from the white witness.

Moreover, the officers did not conduct an investigation as it would have been clear

to the officers that Mr. Harris and Dr. Harris were not fighting that night.

Count l

42 U.S.C. § 1983: False Arrest

Each of the paragraphs of this Complaint is incorporated as if fully restated herein.
As described in the preceding paragraphs, the Defendant Officers

unlawfully detained and falsely arrested P|aintiff without legal

justification or probable cause.

|n accordance with GO-PCA-304.01 investigating officers have a duty to perform a
list of initial tasks. Specifical|y, the investigating officer is responsible for locating a

possible witness to the offense or persons who may have essential information to

12

Case 1:19-cv-00886-TNI\/| Document 1 Filed 03/26/19 Page 13 of 24

the offense. |n regard to this incident, the investigating officer failed in this task and
did not complete a thorough investigation.

55. The investigating officer did not interview Dr. Harris the spouse of Mr. Harris as he
was present throughout the entire altercation nor two other witnesses that were
present. The distinction of demographic was evident, and the victims were all White
l\/lales, and the suspect was a Black l\/|a|e, as a result, the investigating officer
violated D.C. Official Code § 2-1 401, et.seq. District of Co|umbia Human Rights Act
which states:

”members shall not discriminate, either in the enforcement of the law, or in the
provision of police service, on the basis of race, color, religion, national origin, sex,
age, marital status, personal appearance, sexual orientation, gender identity and
expression, familial status, family responsibilities, matricu|ation, political affiliation,
genetic information, disability, source of income, status as a victim of an intra-
family offense and place of residence or business." However, the officers still
continued to effectuate the arrest, detention, and prosecution of P|aintiff for the
charge.

56. Douglas I\/leyers false statements contributed to the caused infraction of policies,
practices, |aws, regulations of the District of Co|umbia (”DC") and the Metropo|itan
Po|ice Department (M.P.D.)

57. The misconduct described in this Count was undertaken with malice,

willfulness, and reckless indifference to the rights of the Plaintiff.

Count ll

42 U.S.C. § 1983: Excessive Force

58. Each of the paragraphs of this Complaint is incorporated as if fully

13

59.

60.

61.

62.

63.

64.

65.

Case 1:19-cv-00886-TNI\/| Document 1 Filed 03/26/19 Page 14 of 24

restated herein

As a result of the Defendant Officers' unjustified and excessive use of

force, P|aintiff suffered pain and injury, as well as emotional distress.

This conduct violated the Fourth and Fourteenth Amendments to the

United States Constitution, and hence 42 U.S.C. § 1983.

The misconduct described in this Count was objectively unreasonable and

was undertaken intentionally with malice, willfulness, and reckless indifference to
Plaintiff's constitutional rights.

The aforementioned actions of the Defendant Officers were the direct and
proximate cause of the constitutional violations, and the attendant injuries
resulting therefrom, as set forth above.

As a result of the Defendant Officers' unjustified and excessive use of

force P|aintiff has, as a direct and proximate cause, suffered pain and

injury, including emotional distress.

Mr. Harris is a 42-year-o|d 6'5 gay black male with a medically certified disability
while the other parties were all white males.

As a result, Korey Marable and assisting officers exercised prejudicial treatment of
James Harris without conducting a full investigation due to his race, sexual
orientation, and personal appearance.

ln accordance with GO PCA-502.07 Officers should exercise significant care when a
subject is suffering from or complains of injuries, he or she shall be immediately

taken to the Hospita| for examination and treatment. During the course of Korey

14

66.

67.

68.

69.

Case 1:19-cv-00886-TNI\/| Document 1 Filed 03/26/19 Page 15 of 24

Marable's response to the scene, James Harris expressed that he was injured and
needed medical attention; however he was not taken to the hospital. This is a
significant infraction due to the fact that James Harris is covered under the
American with Disabi|ities Act and has a qualified medical disability.

ln accordance with GO PCA-502.01 Officers have a due diligence to transport
suspects with care; however, officer Korey l\/larble failed to exercise proper care and
follow this order.

lnitially, James Harris was forced into a vehicle that was inadequate for his size
resulting in injuries to his body.

As a result, James Harris was transported in a wagon however he was not strapped
down nor provided instruction of the available straps in the vehicle. in accordance
with the amendment, EO-16-007 l\/lembers shall ensure that the prisoner is belted
into the seat; however James was not belted into the seat which to the contrary he
wedged in-between the seat and was stuck. James suffered additional injuries due
to the officer's negligence. These actions are vivid on 20180210_-_transport_-
_3D.mp4- Ofc. Lantion.mp4.

|n accordance with GO-PER-201.26 M.P.D. officers have a duty to Be courteous and
orderly in their dealings with the public furthermore members shall fulfill proper
requests for information or assistance, or they shall aid the person in otherwise
obtaining the requested information or assistance and lastly when requested to do
so, members shall give their first and last name and badge numbers in a respectful

and polite manner.

15

70.

71.

72.

Case 1:19-cv-00886-TNI\/| Document 1 Filed 03/26/19 Page 16 of 24

This incident specifically highlights significant improvement areas for the
organization as a whole. Dr. Harris verbally and directly asks for detailed
information of the officers on the scene, a business card, and the reason for them
arresting Mr. Harris. However, he did not receive any information regarding this
situation nor did he received a card with CCN# nor did anyone interview him to

inquire about what transpired since he was the alleged victim.

Count l//

42 U.S.C. § 1983: Due Process/Brady l/iolation

Each of the paragraphs of this Complaint is incorporated as if fully restated herein.
Defendants deliberately hid, and/or prevented the creation of impeaching and
exculpatory evidence. Specifical|y, Defendants:

Withheld and miscategorized Officer Mendoza'a Bodyworn Camera Video and
according to the Assistant United States Andrea Duvail statement of opposition to
Bady Violation represents ”A synopsis of Officer l\/|endoza's bodyworn camera video
reflects the following:

Officer Mendoza's bodyworn camera video is approximately 40 minutes and 15
seconds long. Officer Mendoza approaches the defendant's husband and his sister,
Officer Kearney, and they discuss having been at the Academy together. Officer
Kearney then identifies the defendant's husband as her brother’s husband, and
points to two female witnesses, indicating that they are her cousins. She then goes
on to state that she doesn't understand why her brother is being arrested when he
was jumped by six different individuals. (l\/lendoza BWC, 27:55-29:00). At the
defendant's husband's request and in response to his complaint that no one was
following protocol, Officer lVlendoza asks Sergeant Hawkins to talk with him. The
defendant's husband then begins telling Sergeant Hawkins that others got mad
because the defendant was ta||. He points to the two female witnesses and said that

16

73.

Case 1:19-cv-00886-TNI\/| Document 1 Filed 03/26/19 Page 17 of 24

they heard it. These two female witnesses, who are also the same witnesses who
spoke with Officer Lach Hab, narrate a version of events that suggest that the
complaining witness instigated the physical altercation and complained about the
defendant's height. They also indicate that the complaining witness had nudged the
defendant in his back and kept saying ”stuff" to the defendant. The two witnesses
also appear to suggest that the complaining witness's friends were assaulting the
defendant. (Mendoza BWC, 32:34-38:30). During portions of Mendoza's bodyworn
camera video, both Officer Walker and Sergeant Hawkins are visible." (Duvall, pg. 8-
9).

Assistant United States Andrea Duvail presents a synopsis of miscategorized and
withheld Officer Lach Hab's Bodyworn Camera Video as follows:

”A synopsis of Officer Lach Hab's bodyworn camera video reflects the following:
Officer Lach Hab's bodyworn camera video is approximately 14 minutes and 16
seconds long. Officer Lach Hab, who also appears to know the defendant's sister,
Officer Kearney, greets her and asks how she is and what she is doing there, and
Officer Kearney explains that the defendant is her brother. (Lach Hab BWC, 3:36-
3:42). When Officer Lach Hab asks Officer Kearney what district she went to, Officer
Kearney presses her for information about her brother and the investigation. (Lach
Hab BWC, 3:55-4:00). Shortly after Officer Kearney leaves to walk over to the
defendant's brother, Officer Lach Hab joins her to tell her that it was an assault.
(Lach Hab BWC, 4:25-4:35). After the defendant's husband begins arguing that it
was not an assault, Officer Kearney tells him to hold on, and Officer Lach Hab asks
the defendant's husband if he was there. As the defendant's husband begins to
relay what happened, the same two females depicted on Officer Mendoza's
bodyworn camera approach and join the defendant's husband and sister,

Officer Kearney. The defendant's husband tells the two females to tell Officer Lach
Hab what happened and indicates that they saw everything. The two women then
relay that one of the complaining witnesses was ”nagging" the defendant and
complaining about the defendant's height while pushing at him. One of the women
indicates that the guy kept saying stuff and pushing at the defendant and that she
tried to intervene because she knew ”it was gonna get escalated for him hitting on
him first." Both women indicate that the guy kept nagging and saying

stuff. Officer Lach Hab asks, ”What, like hitting on [the defendant]?" (Lach Hab
BWC, 4:36- 5:58). Officer Lach Hab continues speaking with the defendant's
husband, the defendant's sister (Officer Kearney), and the two female witnesses
about what happened before walking over to Officer Poupart to relay the
information. When speaking to Officer Poupart, Officer Lach Hab points out the two
female witnesses to Officer Poupart and says that they said one of the complaining
witnesses was hitting on the defendant and they kept telling him to stop. (Lach Hab
BWC, 8:56-9:15). Lach Hab later tells Officer Poupart that she believes that it is

17

74.

75.

76.

77.

78.

79.

80.

81.

Case 1:19-cv-00886-TNl\/| Document 1 Filed 03/26/19 Page 18 of 24

definitely hate bias because one of the witnesses said the "litt|e guy" was hitting on
him and he took offense to it, which is when he hit the ”litt|e guy

with the scratches." (Poupart BWC, 25:46-26:00). She then goes on to indicate that
the witnesses said the complaining witness with the laceration just got in the way.
(Poupart BWC, 25:46-26:15)" (Duvall, pg. 9)

ln the manner described above, Defendant Officers deprived P|aintiff of Due
Process in violation of the 5th and 14th Amendments to the United States
Constitution.

Defendant Officers' actions set forth above were so arbitrary as to shock the
conscience.

Such violations of the Plaintiff's rights were undertaken intentionally, with malice
and willful indifference to Plaintiff's rights.

As a result of the above-described wrongful conduct, P|aintiff has suffered pain and
injury, as well as emotional distress.

The misconduct alleged in this Count was undertaken while the Defendant Officers
were acting within the scope of their employment.

The misconduct described in this Count was undertaken with malice, willfulness,

and reckless indifference to the rights of others.

Count ll/

42 U.S.C. § 1983: Conspiracy to Commit Constitutional Violations

Each of the paragraphs of this Complaint is incorporated as if fully restated herein.
in an effort to find fault to use against the Plaintiff, the Defendants conspired

amongst themselves and with other individuals to deprive the P|aintiff of his

18

82.

83.

84.

85.

Case 1:19-cv-00886-TNl\/| Document 1 Filed 03/26/19 Page 19 of 24

constitutional right secured by 42 U.S.C. § 1983, and by the Fourth and Fourteenth
Amendments to the United States Constitution. The Defendants refused to
investigate the Plaintiff's complaint and refused to interview his witnesses.

As discussed in greater detail above, the Defendant Officers conspired with each
other to cause damage to the P|aintiff by: a. Withholding exculpatory evidence and
failing to fully investigate the incident moreover exhibiting excessive force relative
to the Plaintiff; b. Agreeing not to generate reports documenting their conduct to
cover-up their own and each other's misconduct; c. Agreeing to generate reports
and other documents which omitted material facts relating to the arrest and
containing patent falsities; The aforementioned actions of the Defendant Officers
were the direct and proximate cause of the violations of the United States
Constitution discussed above, and the attendant injury and emotional distress
resulting therefrom.

Maxwell Poupart in his individual Capacity conspired with Douglas Scott Meyer to
intentional manufacture false allegations and criminal charges against l\/lr. Harris
due to their intimate relationship outside of their official capacity.

Douglas Meyer acting within the course and scope of his employment with the
Town Danceboutique and representing the organization unlawfully made false
statements accusation, police reports.

Specifical|y, accordingly, the government and its presentment of PPMS pertaining to
Detective James Gamble, Officer Maxwell Poupart, Officer Korey Marable highlight

that Officer Korey I\/larable has been reprimanded for the exact irregularities, in this

19

86.

87.

88.

89.

90.

91.

Case 1:19-cv-00886-TNl\/| Document 1 Filed 03/26/19 Page 20 of 24

case, to include miscata|oging body worm camera to exclude himself from

incidents.

Count V

42 U.S.C. § 1983: Fai/ure to intervene

Each of the paragraphs of this Complaint is incorporated as if fully restated herein.
As described more fully above, one or more of the Defendants had a reasonable
opportunity to prevent the violations of Plaintiff's constitutional rights as set forth
above.

As a result of the Defendant failure to intervene, P|aintiff suffered pain and injury,
as well as emotional distress.

The Defendants’ actions were undertaken intentionally with malice and reckless
indifference to Plaintiff's rights.

The misconduct described in this Count was undertaken by the Defendant Officers

within the scope of their employment and under color of law.

Count l//

Ma/icious Prosecution

Each of the paragraphs of this Complaint is incorporated as if fully restated herein.

20

92.

93.

94.

95.

96.

97.

Case 1:19-cv-00886-TNl\/| Document 1 Filed 03/26/19 Page 21 of 24

As described more fully above, the Defendant Officers commenced, caused to be
commenced, and/or continued a criminal proceeding against P|aintiff for which
Defendant Officers knew there was no probable cause, and the criminal proceeding
terminated in Plaintiff's favor in a manner indicative of innocence.

The Defendant Officers' actions were undertaken intentionally, with malice and
reckless indifference to the rights of others-specifically, the Plaintiff's.

The Defendant Officers accused P|aintiff of criminal activity knowing those
accusations to be without probable cause, and they made written and other
statements with the intent of exerting influence to institute and continue judicial
proceedings.

The Defendant Department ofJustice Attorney Jessie Kong Liu violated Federal
Prosecutor Ethics Act

”The prosecutor should not bring or seek charges greater in number...than are
necessary to fairly reflect the gravity of the offense."

ABA Rule 3.8: Special Responsibilities of a Prosecutor

The prosecutor in a criminal case sha|l:

”refrain from prosecuting a charge that the prosecutor knows is not supported by
probable cause; (b) make reasonable efforts to assure that the accused has been
advised of the right to, and the procedure for obtaining, counsel and has been given
reasonable opportunity to obtain counsel; (c) not seek to obtain from an
unrepresented accused a waiver of important pretrial rights, such as the right to a
preliminary hearing; (d) make timely disclosure to the defense of all evidence or
information known to the prosecutor that tends to negate the guilt of the accused
or mitigates the offense, and, in connection with sentencing, disclose to the defense
and to the tribunal all unprivileged mitigating information known to the prosecutor,
except when the prosecutor is relieved of this responsibility by a protective order of
the tribunal; (e) not subpoena a lawyer in a grand jury or other criminal proceeding

to present evidence about a past or present client unless the prosecutor reasonably
believes: (1) the information sought is not protected from disclosure by any

21

98.

99.

100.

101.

Case 1:19-cv-00886-TNl\/| Document 1 Filed 03/26/19 Page 22 of 24

applicable privilege; (2) the evidence sought is essential to the successful
completion of an ongoing investigation or prosecution; and (3) there is no other
feasible alternative to obtain the information"

Specifical|y, in this case, Jessie Kong Liu deliberately, knowingly and willingly sought
charges greater than are necessary to fairly reflect the gravity of the offense.
Additiona|ly, the attorney was aware and had possession of evidence that disputes
the victims' allegations,

Additiona|ly, Jessie K Liu presented charges that were never initialed the night of
the incident which the government pursued this charged and ultimately failed to

achieve its obligation of the burden of proof. This was supported by an acquittal of

this charge on 03/18/2019 Charge Disposed - Acquittal.

Count V//

§ 31-2231.05. Defamation Against a// Defendants

Each of the paragraphs of this Complaint is incorporated as if fully restated herein.
|n an effort to find fault to use against the Plaintiff, the Defendants conspired
amongst themselves and with other individuals and made false statements on
certified documents to include Po|ice reports, Affidavits, Gerstein Affidavit, Grand
Jury testimony, Grand Jury lndictment, Witness Statements, Formal proceeding
testimony, to cause economic harm to the plaintiff which creates a criminal profile

against the plaintiff.

22

Case 1:19-cv-00886-TNl\/| Document 1 Filed 03/26/19 Page 23 of 24

102. Mr. Harris and Dr. Harris are collectively and individually are high wage earners
which their ability to earn income depends on a favorable criminal background.
Additiona|ly, the plaintiffs maintain assets in excess of $2.5 million and liabilities in

excess of $1.8 million which are at jeopardy clue to the Defendants actions.

PRAYER FOR RELIEF

Wherefore, the plaintiffs prays that the Court award the following relief:

1. issue an Order requiring the defendants to make the plaintiff whole by awarding
compensatory damages and punitive damages at a minimum totaling the
combined assets and liabilities of the plaintiffs that are in jeopardy due to the

defendants' actions.

2. An award of litigation costs and expenses, including reasonable attorneys’ fees

under 42 U.S.C. § 1988 to the plaintiff.

3. An award of realized litigation cost, expenses, and attorneys for the plaintiff's
defense against the frivolous criminal charges and over prosecutions executed

by the defendants.

4. Punitive damages based upon the defendants' negligence and engagement of

bad practices.

4. Such other and further relief as the Court may deem just and proper.

23

Case 1:19-cv-00886-TNl\/| Document 1 Filed 03/26/19 Page 24 of 24

DEMAND FOR TRIAL BY JURY

 

Plaintiffs demand a trial byjury as to all issues against all defendants.

Respectfully submitted,

Dr. DavidiM

‘:',-- --__-,-"F “""_l__ "_"'“/: (
l\/lr. James Harris `

24

